ORDER

PER CURIAM.
State Farm Fire & Casualty Company (“State Farm”) appeals from the trial court’s judgment declaring coverage and awarding Bree Owens $500,000 for bodily injuries and property damages sustained during a fire at a residence she was renting. State Farm raises three issues on appeal. First,' State Farm argues the trial court erred in finding the property in question was an “insured location” under the policy. Second, State Farm claims the trial court erred in holding the renting of the property where the fire occurred was “occasional” under an exception to an exclusion prohibiting coverage. Third, State Farm argues the trial court erred in holding renting of the property at issue was “ordinarily incident to a non-business pursuit.”
*208We have reviewed the briefs of the parties and the legal file submitted on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).